DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Information Disclosure Statement
The listing of references in the specification (e.g., pg. 6) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6, 15, 17, and 18 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Wang (US 4,317,036).
	In regard to claims 1 and 5, Wang discloses an apparatus comprising:
(a) X-ray optics for irradiating a sample with X-rays (e.g., see “… focusing cone 9 is aligned axially with the collimator 7 and concentrating cone 8 to focus the X-ray beam with a focal length of approximately 10 millimeters. The specimen 10 is disposed in or adjacent the focal point of ” in 
    PNG
    media_image1.png
    1166
    1503
    media_image1.png
    Greyscale
 and the fourth and fifth column 5 paragraphs);
(b) a goniometer mechanism connected to the X-ray optics, wherein the goniometer mechanism is configured to carry out a swiveling of the X-ray optics about a first swivel axis (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 … collimator may be pivoted about axes adjacent the concentrating cone 8 …” in Fig. 2 and the last column 5 paragraph);
(c) at least one actuator, which is configured to actuate the goniometer mechanism (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph); and
(d) a control device, which is configured to carry out the following method steps:
(d1) displacing a measuring point, defined by an optical exit point of the X-ray optics, in the sample in a first scanning direction by means of swiveling the X-ray optics about the first swivel axis (e.g., see “… scan command device 14 which ” in Fig. 2 and the last column 5 paragraph);
(d2) detecting radiation emanating from the sample at, at least, two measuring points along the first scanning direction (e.g., see “… simple scintillating shell surrounding the specimen, as employed in the first embodiment where X-ray photons are converted into light, to be sensed by a photo-multiplier for signal, will suffice …” in Fig. 2 and the last complete column 6 paragraph); and
(d3) combining measured values correlating with the detected radiation to form an overall scan, wherein the combining takes place with spatial resolution (e.g., see “… X-ray detector senses the fluorescent photon counts from the specimen and a lock-in amplifier, making use of the modulation frequency, sorts out the purely resonant counts so they may be shown as a brightness spot on a cathode ray screen … image generated on the cathode ray tube would in this instance be a representation of the 10,000 individual readings taken, each scan line requiring approximately 10 seconds to complete …” in Fig. 2, the third column 2 paragraph, and the fourth column 6 paragraph).
	In regard to claim 2 which is dependent on claim 1, Wang also discloses the following steps after step (d2): displacing the measuring point in the sample in a second scanning direction by means of swiveling the X-ray optics about a second swivel axis; and repeating steps (d1) and (d2) (e.g., “… scanning movement of the X-ray beam 5 by way of a scan control 15 … collimator may be pivoted about axes adjacent the concentrating cone 8 … image generated on the cathode ray tube would in this instance be a representation of the 10,000 individual readings taken, each scan line requiring approximately 10 seconds to complete …” in the last column 5 paragraph and the fourth column 6 paragraph).
3 which is dependent on claim 2, Wang also discloses that the first swivel axis and/or the second swivel axis runs through an optical entry point of the X-ray optics (e.g., “… collimator may be pivoted about axes adjacent the concentrating cone 8 …” in the last column 5 paragraph).
	In regard to claim 4 which is dependent on claim 2, Wang also discloses a step of displacement of the sample in the first scanning direction and/or the second scanning direction (e.g., “… It will be appreciated that the scanning may alternatively be achieved by moving the specimen relative to the X-ray beam …” in the last column 5 paragraph).
	In regard to claim 6 which is dependent on claim 5, Wang also discloses that the goniometer mechanism is configured to carry out a swiveling of the X-ray optics about a second swivel axis (e.g., “… collimator may be pivoted about axes adjacent the concentrating cone 8 …” in the last column 5 paragraph).
	In regard to claim 15 which is dependent on claim 5, Wang also discloses that the goniometer mechanism has a one-piece configuration (e.g., see Fig. 2).
	In regard to claims 17 and 18, Wang discloses an apparatus comprising:
(a) X-ray optics for irradiating a sample with X-rays (e.g., see “… focusing cone 9 is aligned axially with the collimator 7 and concentrating cone 8 to focus the X-ray beam with a focal length of approximately 10 millimeters. The specimen 10 is disposed in or adjacent the focal point of the X-ray beam …” in Fig. 2 and the fourth and fifth column 5 paragraphs);
(b) a goniometer mechanism connected to the X-ray optics, wherein the goniometer mechanism is configured to carry out a swiveling of the X-ray optics about a first swivel axis (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control ” in Fig. 2 and the last column 5 paragraph);
(c) at least one actuator, which is configured to actuate the goniometer mechanism (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph); and
(d) a control device, which is configured to carry out the following method steps:
(d1) displacing a measuring point, defined by an optical exit point of the X-ray optics, in the sample in a first scanning direction by means of swiveling the X-ray optics about the first swivel axis (e.g., see “… scan command device 14 which controls a scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph);
(d2) detecting radiation emanating from the sample at, at least, two measuring points along the first scanning direction (e.g., see “… simple scintillating shell surrounding the specimen, as employed in the first embodiment where X-ray photons are converted into light, to be sensed by a photo-multiplier for signal, will suffice …” in Fig. 2 and the last complete column 6 paragraph); and
(d3) combining measured values correlating with the detected radiation to form an overall scan, wherein the combining takes place with spatial resolution by assigning information on locations of the measuring points at which the emanating radiation was detected to the respective measured values or assigning the measured values to information on locations of the respective measuring points at which the emanating radiation was detected such that the overall scan displays location-dependent sample information (e.g., see … X-ray detector senses the fluorescent photon counts from the specimen and a lock-in amplifier, making use of the modulation frequency, sorts out the purely resonant counts so they may be shown as a brightness spot on a cathode ray screen … image generated on the cathode ray tube would in this instance be a representation of the 10,000 individual readings taken, each scan line requiring approximately 10 seconds to complete …” in Fig. 2, the third column 2 paragraph, and the fourth column 6 paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4,317,036) in view of Helming et al. (US 2004/0208283).
	In regard to claim 7 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the X-ray optics is a polycapillary lens (e.g., “… X-ray lens comprises one or more bundles of capillaries …” in paragraph 21).  However, X-ray optics are well known in the art (e.g., see “… a beam-guiding X-ray optical element, such as e.g. a collimator, a mono or poly-capillary, an X-ray mirror or a monochromator …” in paragraph 2 of Helming et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 e.g., comprising a polycapillary lens) for the X-ray optics of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional X-ray optics (e.g., comprising a polycapillary lens) as the X-ray optics of Wang.
	In regard to claim 8 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the “… scan control …” comprises a piezo element.  However, actuators are well known in the art (e.g., see “… first X-ray optical element 3 can be pivoted ("wobbled") through piezo elements …” in paragraph 26 of Helming et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional actuator (e.g., comprising a piezo element) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional actuator (e.g., comprising a piezo element) as the “… scan control …” of Wang.
Claim(s) 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4,317,036) in view of Bellouard (US 2004/0168536).
9 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the “… scan control …” comprises at least one trapezoidal guide.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see the two trapezoidal guides in 
    PNG
    media_image2.png
    1704
    957
    media_image2.png
    Greyscale
 and “… For a high-precision mechanism, flexures are very helpful to provide a mechanism having minimal wear and friction while offering repeatable motion. Accordingly, the present invention incorporates flexures … Referring to FIG. 3, two orthogonal, trapezoidal­shaped planes 40 and 50 are shown … When elements forming plane 50 move in the Y direction relative to plane 40, a point on movable bar 58 will rotate through an angle φ relative to the remote ” in paragraphs 49, 53, and 55 of Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising a first trapezoidal guide in Fig. 8, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising at least one trapezoidal guide) as the “… scan control …” of Wang.
	In regard to claim 10 which is dependent on claim 9, the apparatus of Wang lacks an explicit description that the at least one trapezoidal guide comprises a first counter-element and a second counter-element, which are connected by means of a pair of connecting elements.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see a one-piece first counter-element 132 in Fig. 5, a one-piece second counter-element 102 in Fig. 6, when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising a first trapezoidal guide including the first counter-element 132 connected to the second counter-element 102 by a pair of connecting elements 118B and 118D in Fig. 8, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising a first counter-element and a second counter-element, which are connected by means of a pair of connecting elements) as the “… scan control …” of Wang.
	In regard to claim 11 which is dependent on claim 10, the apparatus of Wang lacks an explicit description that the at least one trapezoidal guide comprises two trapezoidal guides, wherein the first counter-elements are arranged between the second counter-element of the respective guide and the first swivel axis and two of the first counter-elements or two of the second counter-elements of the two trapezoidal guides e.g., see a one-piece first counter-element 132 in Fig. 5, a one-piece second counter-element 102 in Fig. 6, wherein the RCR 1 in Fig. 8 of a first trapezoidal guide swivel axis and the second counter-element 102 sandwiches the first counter-element 132 in Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., the RCR 1 of a first trapezoidal guide swivel axis and the second counter-element 102 sandwiches the first counter-element 132 in Fig. 8 and wherein the first counter-element 132 and the second counter-element 102 form part of a second trapezoidal guide, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., the first counter-elements are arranged between the second counter-element of the respective guide and the first swivel axis and two of the first counter-elements or two of the second counter-elements of the at least two guides have a one-piece embodiment) as the “… scan control …” of Wang.
12 which is dependent on claim 11, the apparatus of Wang lacks an explicit description that the two trapezoidal guides comprise a first trapezoidal guide and a second trapezoidal guide, wherein the first counter-element of the first trapezoidal guide is immovably connected to the X-ray optics, the second counter-element of the first trapezoidal guide is immovably connected with the second counter-element of the second trapezoidal guide or has a one-piece embodiment therewith, and the first counter-element of the second trapezoidal guide is adapted for fixing the apparatus.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see a one-piece first counter-element 132 in Fig. 5, a one-piece second counter-element 102 in Fig. 6, “… Returning to FIG. 5, a cylindrical-shaped connec­tor 134 is positioned partially within the volume of device 100 and extends through opening 133 in upper connection 132 beyond the volume of device 100. A hole 135 is located substantially in the center of connector 134 and extends the entire longitudinal length of connector 134. The purpose of hole 135 is to receive a fiber (not shown) …” in paragraph 73 of Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising a one-piece second counter-element 102 fixed on an apparatus with a one-piece first counter-element 132 for mounting an object such as a fiber to be positioned relative to the apparatus, in order to achieve “a high-precision mechanism” “having minimal wear and friction ”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising a one-piece second counter-element fixed on an apparatus with a one-piece first counter-element immovably connected to optics) as the “… scan control …” of Wang.
	In regard to claim 13 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the goniometer mechanism, comprises flexure bearings.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see “… For a high-precision mechanism, flexures are very helpful to provide a mechanism having minimal wear and friction while offering repeatable motion. Accordingly, the present invention incorporates flexures … Referring to FIG. 3, two orthogonal, trapezoidal­shaped planes 40 and 50 are shown … When elements forming plane 50 move in the Y direction relative to plane 40, a point on movable bar 58 will rotate through an angle φ relative to the remote center of rotation 1. That is, a point of movable bar 58 will rotate by the angle φ about a first axis passing through the remote center of rotation 1. When plane 50 moves in the X direction relative to plane 40, a point on movable bar 58 will rotate by an angle θ relative to the remote center of rotation 1. That is, a point on movable bar 58 will rotate by the angle θ about a second axis passing through the remote center of rotation 1 …” in paragraphs 49, 53, and 55 of Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See e.g., comprising flexure bearings, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising flexure bearings) as the “… scan control …” of Wang.
	In regard to claim 14 which is dependent on claim 11, the apparatus of Wang lacks an explicit description that two of the at least one trapezoidal guide have a nested arrangement.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see the two trapezoidal guides in Figs. 8 and 10 of Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising two nested trapezoidal guides in Figs. 8 and 10, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known e.g., comprising two nested trapezoidal guides) as the “… scan control …” of Wang.
	In regard to claim 16 which is dependent on claim 12, the cited prior art is applied as in claim 14 above.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884